Citation Nr: 1604410	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-45 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as aggravated by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for hypertension.  The Veteran timely filed an appeal, and in September 2012 this matter was remanded by the Board for further development.  

After the RO readjudicated the case in a February 2013 supplemental statement of the case (SSOC), the Board noted that development had not been completed as directed, and remanded again in June 2013.  See 38 C.F.R. § 19.9 (2015); Stegall v. West, 11 Vet. App. 268 (1998).  The RO subsequently readjudicated the case in an August 2015 SSOC.

The Board's June 2013 remand also directed that a Statement of the Case (SOC) be issued for entitlement to an earlier effective date for a service-connected psychological disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Veteran has not submitted a VA Form 9 to perfect the appeal for this issue, it is not before the Board.

In April 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Because the VLJ who presided at that hearing left the Board before the appeal was resolved, the Veteran was offered another hearing before a currently-active VLJ.  In January 2016, the Veteran declined to appear at another Board hearing and requested that his case be considered on the evidence of record.





FINDING OF FACT

The preponderance of the competent and credible evidence shows that the Veteran's hypertension is not related to service or proximately due to or the result of a service-connected disability, and that there has been no increase in the severity of the Veteran's hypertension that is proximately due to or the result of a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 and 5103A, and 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 120.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.

VA's notice requirements were satisfied by a letter issued in April 2007, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.

Regarding VA's duty to assist, the Veteran's service treatment records, personnel records, and VA treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained. 

The Veteran was provided with VA examinations in November 2007, October 2009, February 2013, and August 2013 to address the etiology of his claimed hypertension.  Though the November 2007 was adequate when conducted, the Veteran was later awarded service connection for additional disabilities that were not considered during this exam.  The October 2009 examination also did not address contentions with regard to all disabilities for which service connection had been granted.  In September 2012, the Board remanded the case, directing that an examination be conducted to address whether each service-connected disability may share an etiological relationship with his diagnosed hypertension.  A remand by the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The February 2013 examination failed to comply with the terms of the September 2012 remand, so the Board again remanded the case in June 2013 for another examination.  A compliant opinion was provided by the examiner in August 2013.

The Board finds that the August 2013 VA examination and related medical opinion are sufficient for adjudicatory purposes.  The examination report reflects that the medical opinion is based upon review of the Veteran's claims file, and is supported by a sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim. 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Analysis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic disorders, including hypertension, may be established based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. §§ 3.310(a), 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board is mindful that where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version more favorable to the Veteran applies, unless Congress provided otherwise, or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  38 C.F.R. § 3.310(b) was amended effective October 10, 2006, providing for the evidentiary determination of baseline and current levels of severity in establishing service connection for that amount of increase in an otherwise nonservice-connected condition which was caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (2006).  Here, the Veteran's claim was submitted on October 12, 2006, two days after the effective date of the amendment.  Moreover, the provisions regarding the determination of baseline and current levels of severity do not provide bases for the decision herein.  Therefore, the Board does not reach the question as to whether the former or current version of § 3.310(b) is more favorable to the Veteran.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  271 F.3d at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran was diagnosed with hypertension in 1992, according to a note in a VA examination conducted in February 2013.  The oldest record in the claims file to mention hypertension is from November 2003, around the same time that the Veteran was first diagnosed with diabetes mellitus.  

The Veteran's VA treatment records from November 2003 through January 2006 reflect that his blood pressure measurements were often high, but varied over time.  For example, in November 2003, measurements of 160/94, 164/98, and 158/81 were recorded.  In January 2004, after medication, a lower measurement of 131/67 was noted, and in August of that year the Veteran's blood pressure was 132/69.  Treatment notes from March 2004 and June 2005 state that the Veteran's hypertension was poorly controlled due to non-compliance with prescriptions.  His blood pressure in January 2006 was recorded as 142/74.

In his October 2006 claim, the Veteran requested service connection for hypertension, in addition to several other disabilities.

Treatment records from 2006 and later continue to show varying blood pressure levels.  In June 2006, after the Veteran had not taken his medications for over 12 days, a physician recorded blood pressure of 142/96.  The highest levels noted in the record after 2006 were 167/91 in April 2009; 146/84 in March 2011; and 169/94 in November 2012, recorded after the Veteran had not taken his medication the previous night.  Treatment records from January and July of 2015 reflect that the blood pressure levels recorded on the Veteran's home monitoring system were usually around 140/90.  A number of lower readings were also recorded during this timeframe, including 113/63 in August 2009, 134/80 in February 2010, 116/70 in May 2011, and 122/57 in July 2015.

During a November 2007 VA examination for diabetes mellitus, the examiner opined that the Veteran's hypertension was not related to his diabetes because it predated that disability, having been diagnosed approximately one year prior to his diabetes.

In his January 2008 notice of disagreement, the Veteran noted that he did not wish to contend that that his hypertension was secondary to his diabetes mellitus, but rather "[diabetes] aggravates the treatment of hypertension."  

In October 2009, a VA examiner reviewed the Veteran's claims file and provided a report which stated that hypertension may accelerate complications associated with diabetes, but that it cannot be aggravated or accelerated by diabetes in the way the Veteran contended.  The report also noted that the Veteran had consistently normal creatinine levels, with occasional elevated creatinine likely due to laboratory error or an unusual state of dehydration.  The report also took into account the Veteran's blood urea nitrogen level, his glycosylated hemoglobin level, and his fasting glucose level.  No diabetic nephropathy was observed, nor any abnormal microalbumins.  The examiner concluded that it was less likely than not that the Veteran's hypertension was aggravated beyond normal progression or had become permanently worse due to his diabetes.

The Veteran was provided with a Board hearing in April 2012.  When asked whether any of his doctors had told him that his diabetes aggravated his hypertension, the Veteran stated that he could not remember.  He denied that the medication he had been prescribed for his hypertension had been increased.

During a VA examination provided in February 2013, the examiner opined that the Veteran's hypertension was less likely than not to be secondary to diabetes.  The examiner's rationale was that the Veteran's hypertension was diagnosed at the same time as his diabetes.  The examiner also opined that the Veteran's hypertension could not be considered to be aggravated because it was well controlled by medication. 

In August 2013, the same VA examiner opined that the Veteran's hypertension was less likely than not to be proximately due to or the result of his service-connected diabetes, depression, prostate cancer, or peripheral neuropathy of the lower extremities.  The rationale for this opinion included the fact that hypertension had been diagnosed in 1992, long before the other service-connected disabilities, and therefore could not have been caused by them.  The examiner also opined that the Veteran's hypertension was not aggravated beyond its natural progression by the listed service-connected conditions.  The examiner observed that the Veteran's hypertension was aggravated by inadequate medication, and that the Veteran may have been consuming more salt than recommended.  The examiner also noted that there was no renal disease to aggravate hypertension via salt retention, and that no medical literature supported the contention that prostate cancer, depression, or peripheral neuropathy of lower extremities can aggravate hypertension.

The Board finds that the Veteran's hypertension is not directly connected to service, and is not presumed to be connected to service as a chronic disease arising within one year of separation.  The Veteran's service treatment records and VA medical records do not indicate that he suffered from hypertension during or within one year of separation from service.  Likewise, no treatment records or lay contentions support the existence of hypertension at or within one year of separation from service.  The Veteran's service treatment records do not point to an in-service injury that relates to hypertension, and he does not contend that any such injury occurred. 

Additionally, the evidence of record does not support the contention that the Veteran's hypertension is proximately due to or the result of a service-connected disease or injury.  It is unclear when, precisely, the Veteran was first diagnosed with hypertension, as the years 1992, 2002, and 2003 are indicated in various treatment records.  Providing the benefit of the doubt to the Veteran, for purposes of this decision, the Board presumes that the Veteran's hypertension was diagnosed in November 2003, at the same time as, but no earlier than, the diagnosis of diabetes mellitus.  The record does not contain any contention or evidence that the Veteran's hypertension arose after his diabetes, prostate cancer, neuropathy, or depression.  More than one VA examiner noted that if diagnosis of hypertension pre-dated, or was contemporaneous with, the diagnosis of the Veteran's service-connected disabilities, then none of those disabilities could have served as the initial cause of his hypertension.  Moreover, in his notice of disagreement, the Veteran specifically stated that he was not arguing that his hypertension was caused by a service-connected disability, but that the hypertension was aggravated by a service-connected disability.

Here, the Board has not found evidence in the claims file that any increase in the severity of this disability is proximately due to or the result of a service-connected disability, nor that such an increase in severity has even occurred.  The competent medical opinion of the VA examiner in August 2013 provides probative evidence that inadequate control of the condition was proximately due to insufficient medication, and may also have been a result of salt intake above recommended levels.  Conversely, the August 2013 and October 2009 VA examiners' opinions credibly and competently assert as a medical fact that hypertension cannot be aggravated by any of the Veteran's service-connected disabilities, and that hypertension may be an aggravating factor itself with regard to those disabilities.

The record does not reflect that the Veteran has experienced a permanent increase in the severity of his nonservice-connected hypertension.  Without an increase in severity, there can be no aggravation under 38 C.F.R. § 3.310(b).  The opinions of the VA examiners noted that the Veteran's hypertension was poorly controlled at times, but they did not assert that this condition had increased in severity since the initial diagnosis.  Elsewhere in the Veteran's treatment records, physicians indicated that the condition had actually improved at times, particularly when medicated appropriately.  Objective measurements of the Veteran's blood pressure recorded throughout his treatment records do not point to a consistent increase in severity over time.

The Board acknowledges the Veteran's lay contentions regarding the aggravation of his hypertension.  However, the Board does not consider hypertension to be a disability for which the Veteran has the requisite expertise to assess severity or identify a nexus to another disability.  See Kahana v. Shinseki, 24 Vet.App. 428, 438; Layno v. Brown, 6 Vet.App. 465, 470 (1994) ("[L]ay testimony is not competent to prove a matter requiring medical expertise."); cf. Gilbert v. Shinseki, No. 10-0705, 2011 WL 3733862, at *4 (Vet. App. Aug. 25, 2011)(noting that the Veteran failed to point to any evidence that he, as a layman, was competent to provide a nexus opinion on the complex medical issue of whether certain symptoms were connected to his hypertension).  Though he may be able to monitor his blood pressure, he cannot assess the medical nexus between that observed blood pressure and the effects of his other disabilities.  In assessing an increase in the severity of the Veteran's hypertension and its nexus to other disabilities, the VA examiners considered the Veteran's creatinine levels, blood urea nitrogen levels, glycosylated hemoglobin level, and fasting glucose level, as well as indications of diabetic nephropathy, renal disease, and abnormal microalbumins.  The Veteran is not competent to make such observations himself.  Therefore, the Veteran's contentions are not as probative as the VA examiners' opinions in assessing any increase in the severity of the Veteran's hypertension, or its connection to his other disabilities.

The Veteran's appointed representative has requested that the statutory duty to give the claimant the benefit of the doubt on every material issue be applied, and that the Board provide an explanation as why the evidence is not in equipoise, citing 38 U.S.C. § 5107(b), and Williams v. Brown, 4 Vet. App. 270, 273-74 (1993).  The Board has indeed given the benefit of all doubt to the Veteran, but the record does not provide doubt that the Veteran's hypertension was not resultant from any of his other service-connected disabilities, that the Veteran's hypertension is not a condition that can be aggravated by the listed service-connected disabilities, or that the Veteran's hypertension has not permanently increased in severity.  Similarly, there is no equipoise in the evidence because multiple competent and credible VA medical opinions agree on the lack of service connection, and agree with the objective evidence in the Veteran's treatment records, whereas the only contradictory evidence is a conclusory contention made without the required degree of competence.
  
For the foregoing reasons, the Board does not find that the Veteran's hypertension was secondarily caused by, or aggravated by, his service-connected disabilities.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


